Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2021 has been entered.
 
Claims 1-20 are allowed over the prior art of record and in light of applicant’s arguments.

The following is an examiner’s statement of reasons for allowance: the prior art of record to Yoakum was reviewed. Yoakum teaches creation of a new area with a partition tool where other participants may be added to the new area by dragging their icons to the new area. Furthermore, in paragraph 0177, participants in the private interaction area follow along with what is being discussed in the presentation area while still being able to engage in communication that are not audible and visible, and therefore, do not interrupt or distract thee presenter or other participants in the presentation area and the audience area. Based on these facts, the examiner concludes that Yoakum alone or in combination does not teach, along with other limitations of the claims, the combined steps of generating, in response to receiving, by the apparatus, a request from a first one of the further apparatuses to join the virtual meeting after the virtual meeting has already started, a list of candidate participants for private communication, wherein the list of candidate participants includes one or more of the further apparatuses in the virtual meeting, wherein the list of candidate participants excludes an .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/FRANTZ B JEAN/Primary Examiner, Art Unit 2454